2/0-/&
                                       ELECTRONIC RECORD


COA #       10-15-00024-CR                                     OFFENSE:         Sexual Abuse of a Child


            Gary Raymond Balboa v. The State of
STYLE:     Texas                                               COUNTY:          McLennan


TRIAL COURT:               19th District Court                                                       MOTION

TRIAL COURT #:             2014-204-C1                             FOR REHEARING IS:
TRIAL COURT JUDGE:         Hon. Alan M. Mayfield                   DATE:
DISPOSITION:        AFFIRMED                                       JUDGE:




DATE:           January 28, 2016

JUSTICE:        Scoggins               PC                S   YES

PUBLISH:                               DNP:        YES


CLK RECORD:          March 24, 2015                          SUPP CLK RECORD:
 RPT RECORD:         May 28, 2015                            SUPPRPTRECORD:

STATE BR:            November 25, 2015                       SUPP BR:

APP BR:     '        September 24, 2015                      PROSE BR:




                              IN THE COURT OF CRIMINAL APPEALS


ELECTRONIC RECORD                                                   CCAU               IIP -fC*
        APPFLLAfi/^S petition                                           Disposition:

FOR DISCRETIONARY REVIEW IN CCA IS:                                     DATE:

                                                                     JUDGE:

DATE:       Oft? yZ/U                                                   SIGNED:.                      PC:


JUDGE:           f,M /jyjyi^-—.                                       PUBLISH:                       DNP:




                    MOTION FOR REHEARING IN                             MOTION FOR STAY OF MANDATE IS:

CCA IS:                    ON                                                                   ON

JUDGE:                                                                JUDGE: